Exhibit 99.2 THE CASH STORE FINANCIAL SERVICES INC. CONSOLIDATED FINANCIAL STATEMENTS For the twelve and fifteen months ended September 30, 2011 and September 30, 2010 MANAGEMENT’S RESPONSIBILITY FOR FINANCIAL STATEMENTS The accompanying consolidated financial statements and management’s discussion and analysis (MD&A) are the responsibility of management and have been approved by the Board of Directors.The consolidated financial statements and MD&A have been prepared by management in accordance with Canadian generally accepted accounting principles and include some amounts based on management’s best estimates and informed judgments.When alternative accounting methods exist, management has chosen those it considers most appropriate in the circumstances. The Cash Store Financial Services Inc. maintains a system of internal controls to provide reasonable assurance that transactions are properly authorized, financial records are accurate and reliable and the Company’s assets are properly accounted for and adequately safeguarded. The Board of Directors is responsible for ensuring that management fulfills its responsibility for financial reporting and is ultimately responsible for reviewing and approving the financial statements.The Board of Directors carries out its responsibility for the financial statements through its Audit Committee.This Committee meets periodically with management and the independent external auditors to review the financial statements and the MD&A and to discuss audit, financial and internal control matters.The Company’s independent external auditors have full and free access to the Audit Committee.The Audit Committee is responsible for approving the remuneration and terms of engagement of the Company’s independent external auditors.The consolidated financial statements have been subject to an audit by the Company’s internal auditors and the Company’s external auditors, KPMG LLP, in accordance with generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States) on behalf of the shareholders. The consolidated financial statements and MD&A have, in management’s opinion, been properly prepared within reasonable limits of materiality and within the framework of the significant accounting policies summarized in note 1 of the notes to the consolidated financial statements. Signed "Gordon J. Reykdal” Signed "Nancy Bland” Gordon J. Reykdal Chairman and Chief Executive Officer Nancy Bland, CA Chief Financial Officer November 16 2011 Edmonton, Alberta, Canada KPMG LLP Chartered Accountants 10125 – 102 Street Edmonton ABT5J 3V8 Canada Telephone Fax Internet (780) 429-7300 (780) 429-7379 www.kpmg.ca INDEPENDENT AUDITORS’ REPORT OF REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders and Board of Directors of The Cash Store Financial Services Inc. We have audited the accompanying consolidated financial statements of The Cash Store Financial Services Inc., which comprise the consolidated balance sheets as at September 30, 2011 and 2010, the consolidated statements of operations and comprehensive income, retained earnings, and cash flows for the year ended September 30, 2011 and the fifteen months ended September 30, 2010, and notes, comprising a summary of significant accounting policies and other explanatory information. Management's Responsibility for the Consolidated Financial Statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with Canadian generally accepted accounting principles, and for such internal control as management determines is necessary to enable the preparation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditors’ Responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards.With respect to the consolidated financial statements for the year ended September 30, 2011, we also conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on our judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, we consider internal control relevant to the entity's preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. KPMG LLP, is a Canadian limited liability partnership and a member firm of the KPMG network of independent member firms affiliated with KPMG International Cooperative (“KPMG LLP”), a Swiss entity. KPMG Canada provides services to KPMG LLP. We believe that the audit evidence we have obtained in our audits is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the consolidated financial statements present fairly, in all material respects, the financial position of The Cash Store Financial Services Inc. as at September 30, 2011 and 2010, and its consolidated results of operations and its consolidated cash flows for the year ended September 30, 2011 and the fifteen months ended September 30, 2010, in accordance with Canadian generally accepted accounting principles. Other Matter We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), The Cash Store Financial Services Inc.’s internal control over financial reporting as of September 30, 2011, based on the criteria established in Internal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO), and our report dated November 16, 2011expressed an unqualified opinion on the effectiveness of The Cash Store Financial Services Inc.’s internal control over financial reporting. Signed “KPMG LLP” Chartered Accountants Edmonton, Canada November 16, 2011 KPMG LLP Chartered Accountants 10125 – 102 Street Edmonton ABT5J 3V8 Canada Telephone Fax Internet (780) 429-7300 (780) 429-7379 www.kpmg.ca REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders and Board of Directors of The Cash Store Financial Services Inc. We have audited The Cash Store Financial Services Inc.’s internal control over financial reporting as of September 30, 2011, based on the criteria established in Internal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission. The Cash Store Financial Services Inc.'s management is responsible for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting included in Management’s Report on Internal Control over Financial Reporting included in Form 40-F for the year ended September 30, 2011. Our responsibility is to express an opinion on The Cash Store Financial Services Inc.'s internal control over financial reporting based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects. Our audit included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, and testing and evaluating the design and operating effectiveness of internal control based on the assessed risk. Our audit also included performing such other procedures as we considered necessary in the circumstances. We believe that our audit provides a reasonable basis for our opinion. A company's internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A company's internal control over financial reporting includes those policies and procedures that (1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company's assets that could have a material effect on the financial statements. KPMG LLP, is a Canadian limited liability partnership and a member firm of the KPMG network of independent member firms affiliated with KPMG International Cooperative (“KPMG LLP”), a Swiss entity. KPMG Canada provides services to KPMG LLP. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements.Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. In our opinion, The Cash Store Financial Services Inc. maintained, in all material respects, effective internal control over financial reporting as of September 30, 2011, based on criteria established in Internal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission. We also have audited, in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheet of The Cash Store Financial Services Inc. as at September 30, 2011, and the consolidated statements of operations and comprehensive income, retained earnings, and cash flows for the year then ended, and our report dated November 2, 2011expressed an unqualified opinion on those consolidated financial statements. Signed “KPMG LLP” Chartered Accountants Edmonton, Canada November 16, 2011 CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (in thousands, except share and per share amounts) Year ended Fifteen months ended September 30 2011 September 30 2010 REVENUE Loan fees $ $ Other income - Note 5 EXPENSES Salaries and benefits Selling, general and administrative Retention payments Rent Advertising and promotion Provision for loan losses - Note 23 Depreciation of property and equipment Amortization of intangible assets Class action settlements - Note 13 INCOME BEFORE INCOME TAXES PROVISION FOR INCOME TAXES - NOTE 11 Current Future (recovery) ) NET INCOME AND COMPREHENSIVE INCOME $ $ WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING - Note 17 Basic Diluted BASIC EARNINGS PER SHARE Net income and comprehensive income $ $ DILUTED EARNINGS PER SHARE Net income and comprehensive income $ $ See accompanying notes to the consolidated financial statements Page 2 CONSOLIDATED BALANCE SHEETS (in thousands) September 30 September 30 ASSETS Cash - Note 4 $ $ Other receivables - Note 5 Consumer loans receivable, net - Note 6 Prepaid expenses and other assets Current future income taxes Long term receivable - Note 5 Deposits and other assets Future income taxes - Note 11 Property and equipment - Note 8 Intangible assets - Note 9 Goodwill - Note 10 $ $ LIABILITIES Accounts payable and accrued liabilities - Note 12 $ $ Income taxes payable Current portion of deferred revenue - Note 14 Current portion of deferred lease inducements Current portion of obligations under capital leases - Note 15 Deferred revenue - Note 14 Deferred lease inducements Obligations under capital leases - Note 15 Future income taxes - Note 11 SHAREHOLDERS' EQUITY Share capital - Note 16 Contributed surplus - Note 18 Retained earnings $ $ Commitments - Note 20 Contingencies - Note 21 Subsequent event - Note 25 Approved by the Board: Signed "Gordon J. Reykdal" Signed "J. Albert Mondor" Director Director See accompanying notes to the consolidated financial statements Page 3 CONSOLIDATED STATEMENTS OF RETAINED EARNINGS (in thousands) Year ended Fifteen months ended September 30 2011 September 30 2010 RETAINED EARNINGS, BEGINNING OF PERIOD $ $ Dividends on common shares - Note 19 ) ) Shares repurchased - Note 16 (a) - ) Net income and comprehensive income for the period RETAINED EARNINGS, END OF PERIOD $ $ See accompanying notes to the consolidated financial statements Page 4 CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) Year ended Fifteen months ended September 30 2011 September 30 2010 Cash provided by (used in): OPERATING ACTIVITIES Net income $ $ Items not affecting cash: Depreciation of property and equipment Amortization of intangible assets Provision for loan losses - Note 23 Equity loss on investments - Note 7 - Stock-based compensation - Note 18 Future income taxes (recovery) ) Change in non-cash operating items: Other receivables and long-term receivables ) ) Prepaid expenses, deposits and other assets ) ) Income taxes receivable - Accounts payable and accrued liabilities Income taxes payable ) Deferred revenue ) Deferred lease inducements Cash generated by operating activities INVESTING ACTIVITIES Consumer loans receivable, net ) ) Business acquisitions - Note 3 ) ) Cash restricted for class action facilitation - Note 4 ) Purchase of intangible assets ) ) Purchase of property and equipment ) ) Purchase of long-term investments - ) Cash used in investing activities ) ) FINANCING ACTIVITIES Repayment of obligations under capital leases ) ) Dividends paid on common shares - Note 19 ) ) Issuance of common shares Shares repurchased - ) Cash used in financing activities ) ) (DECREASE) INCREASE IN CASH ) CASH, BEGINNING OF PERIOD CASH, END OF PERIOD $ $ Supplemental cash flow information: Interest paid $ $ Interest received 30 8 Income taxes paid (inclusive of tax refunds) See accompanying notes to the consolidated financial statements Page 5 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE TWELVE AND FIFTEEN MONTHS ENDED SEPTEMBER 30, 2, 2010 (in thousands, except share and per share amounts) Nature of Business The Cash Store Financial Services Inc. (the “Company”) operates under two branch banners: The Cash Store Financial and Instaloans, who act as brokers and lenders to facilitate short-term advances and provide other financial services, to income-earning consumers. As at September 30, 2011, the Company operated 586 (2010 – 544) branches. The Company has operations in Canada and the United Kingdom. The Cash Store Financial is a Canadian corporation that is not affiliated with Cottonwood Financial Ltd. or the outlets Cottonwood Financial Ltd.who operates in the United States under the name "Cash Store." The Cash Store Financial does not do business under the name "Cash Store" in the United States and does notown or provide any consumer lending services in the United States. Change in Fiscal Year In 2010, the Company changed its fiscal year end from June 30 to September 30. The fiscal year end change results in a 15 month comparative reporting period from July 1, 2009 to September 30, 2010. Note 1 – Significant Accounting Policies (a) Basis of Presentation These consolidated financial statements have been prepared by management in accordance with Canadian generally accepted accounting principles (Canadian GAAP) and differ in certain respects from accounting principles generally accepted in the United States of America (U.S. GAAP), as described in Note 27. The consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries. All significant inter-company balances and transactions have been eliminated. All figures are presented in Canadian dollars, unless otherwise disclosed. (b) Use of Estimates The preparation of the consolidated financial statements in conformity with Canadian and U.S. GAAP requires management to make estimates and assumptions that affect the reported assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting periods. Certain estimates, such as those related to allowance for consumer loan losses, property and equipment, goodwill and intangible asset, income taxes, accrued liabilities related to the class action lawsuits, depend upon subjective or complex judgments about matters that may be uncertain, and changes in those estimates could materially impact the consolidated financial statements. Actual results could differ from those estimates made by management. Page 6 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE TWELVE AND FIFTEEN MONTHS ENDED SEPTEMBER 30, 2, 2010 (in thousands, except share and per share amounts) Note 1 – Significant Accounting Policies (continued) (c) Business Combinations The Company accounts for all business combinations using the acquisition method. Acquisition related costs which include finder’s fees, advisory, legal, accounting, valuation, other professional or consulting fees, and administrative costs are expensed as incurred. (d) Revenue Recognition Revenue arising from brokering short-term advances for customers is recognized once all services have been rendered, all advance amounts have been received by the customer, and the brokerage fee has been received by the Company.Revenue from this source is recorded in Loan fees in the statement of operations. Revenue arising from direct lending of short-term advances to customers is recognized on a constant yield basis ratably over the term of the related loan. Revenue from the Company’s cheque cashing, money order sales, money transfer, bill payment services and other miscellaneous services is recognized when the transactions are completed at the point-of-sale in the branch and the related fee charged by the Company has been received. Revenue from the Company’s banking and non-sufficient funds fees are recognized when collected. Revenue from each of these sources is recorded in Other income in the statement of operations. (e) Retention payments When the Company acts as a broker on behalf of income earning consumers seeking short-term advances, the funding of short-term advances is provided by independent third party lenders. The advances provided by the third party lenders are repayable by the customer to the third party lenders and represent assets of the lenders; accordingly, they are not included on the Company’s balance sheet. To facilitate the short term advance business, the Company has entered into written agreements with third party lenders who are prepared to consider lending to the Company’s customers. Pursuant to these agreements, the Company provides services to the lenders related to the collection of documents and information as well as loan collection services. Under the terms of the Company’s agreements with third party lenders, responsibility for losses suffered on account of uncollectible loans rests with the third party lender, unless the Company has not properly performed its duties as set forth under the terms of the agreement. The significant duties under the terms of the agreements generally include ensuring that any proposed loan was applied for through an authorized outlet, ensuring each potential customer meets the loan selection criteria as set forth by the third party lender prior to approval and release of funding, satisfying the documentation requirements in a full and timely manner, providing loan management services throughout the term of the loan, and providing collection services on behalf of the third party lender for all loans funded which are not paid in full by the due date, all of which while ensuring information system integrity is maintained. In the event the Company does not properly perform its duties and the lenders make a claim as required under the agreement, the Company may be liable to the lenders for losses they have incurred. A liability is recorded when it is determined that the Company has a liability under the agreement. Page 7 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE TWELVE AND FIFTEEN MONTHS ENDED SEPTEMBER 30, 2, 2010 (in thousands, except share and per share amounts) Note 1 – Significant Accounting Policies (continued) (e) Retention payments (continued) The Company’s Board of Directors regularly approves a resolution which authorizes management to pay a maximum amount of retention payments per quarter to third party lenders as consideration to those lenders that continue to be willing to fund advances to the Company’s customers. While the third party lenders have not been guaranteed a return, the decision has been made to voluntarily make retention payments to the lenders to lessen the impact of loan losses experienced by the third party lenders. Retention payments are recorded in the period in which a commitment is made to a lender pursuant to the resolution approved by the Board of Directors. (f) Provision for Loan Losses Loans in default consist of direct lending short-term consumer loans originated by the Company which are past due. The Company defines a past due or delinquent account whereby payment has not been received in full from the customer on or before the maturity date of the loan. A provision for loan losses is recorded when the Company no longer has reasonable assurance of timely collection of the full amount of principal and interest (included in loan fee). In determining whether the Company will be unable to collect all principal and interest payments due, the Company assesses relevant internal and external factors that affect loan collectability, including the amount of outstanding loans owed to the Company, historical percentages of loans written off, current collection patterns and other current economic trends. The provision for loan losses reduces the carrying amount of consumer loan receivables to their estimated realizable amounts. The provision is primarily based upon models that analyze specific portfolio statistics, and also reflect, to a lesser extent, management judgement regarding overall accuracy. The analytical model takes into account several factors, including the number of transactions customers complete and charge-off and recovery rate. The provision is reviewed monthly, and any additional provision as a result of historical loan performance, current and expected collection patterns and current economic trends is included in the provision for the loan losses at that time. If the loans remain past due for an extended period of time, an allowance for the entire amount of the loan is recorded and the loan is ultimately written off. The Company’s policy for charging off uncollectible consumer loans is to write the loan off when a loan remains in default status for an extended period of time without any extended payment arrangements made, typically 210 days. Loans to customers who file for bankruptcy are written off upon receipt of the bankruptcy notice. (g) Stock Based Compensation The Company has a stock based compensation plan, which is described in Note 16 (b). The Company accounts for all stock based compensation payments that are settled by the issuance of equity in accordance with a fair value-based method of accounting. Stock based compensation awards are recognized in the financial statements over the period in which the related services are rendered, which is usually the vesting period of the option, or as applicable, over the period to the date an employee is eligible to retire, whichever is shorter, with a corresponding increase recorded in contributed surplus. The fair value is calculated using the Black-Scholes option-pricing model. When options are exercised, the proceeds received by the Company, together with the amount in contributed surplus associated with the exercised options, are credited to share capital. Page 8 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE TWELVE AND FIFTEEN MONTHS ENDED SEPTEMBER 30, 2, 2010 (in thousands, except share and per share amounts) Note 1 – Significant Accounting Policies (continued) (h) Earnings Per Share Basic earnings per share are computed by dividing net income by the weighted average number of common shares outstanding during each reporting period. Diluted earnings per share are computed similar to basic earnings per share except that the weighted average shares outstanding are increased to include additional shares from the assumed exercise of stock options and warrants, if dilutive. The number of additional shares is calculated by assuming that outstanding stock options and warrants were exercised, and that proceeds from such exercises were used to acquire common shares at the average market price during the reporting period. (i) Consumer Loans Receivable Unsecured short-term and longer-term advances that the Company originates on its own behalf are reflected on the balance sheet in consumer loans receivable. Consumer loans receivable are reported net of a provision. In regulated jurisdictions, interest is charged on consumer loans commencing upon default; however, it is not recorded as income until payment is received in full or partially from the consumer. In unregulated jurisdictions, interest is charged on consumer loans over the period of the loan and is recorded in income as it is earned. (j) Income Taxes Income taxes are accounted for under the asset and liability method. Future income tax assets and liabilities are recognized for the future income tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases. Future income tax assets and liabilities are measured using enacted or substantively enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on future income tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment or substantive enactment date. A valuation allowance is recorded against any future income tax assets if it is more likely than not that the asset will not be realized. (k) Long-term Investments The Company applies the equity method of accounting for its investments in The Cash Store Australia Holdings Inc. and RTF Financial Holdings Inc. These investments are recorded at cost plus the Company’s share of net income or loss to date. (l) Property and Equipment Property and Equipment are recorded at cost. Depreciation is recorded using the rates and methods outlined in the table below. Rate Method Computer hardware 25% Straight-line Computer software 20% Straight-line Fixtures, furniture, and equipment 20% Straight-line Signs 20% Straight-line Buildings 4% Straight-line Vehicles 20% Straight-line Leasehold improvements are depreciated based on the straight-line basis over the shorter of the lease term, including renewal options that are reasonably assured and the estimated useful life of the asset. Page 9 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE TWELVE AND FIFTEEN MONTHS ENDED SEPTEMBER 30, 2, 2010 (in thousands, except share and per share amounts) Note 1 – Significant Accounting Policies (continued) (m) Intangible Assets Intangible assets acquired individually or as part of a group of other assets are initially recognized and measured at cost. The cost of a group of intangible assets acquired in a transaction, including those acquired in a business combination that meet the specified criteria for recognition apart from goodwill, is allocated to the individual assets acquired based on their fair values. Both internal and external costs incurred to purchase and develop computer software are capitalized after the preliminary project stage is completed and management authorizes the computer software project. Intangible assets with finite useful lives are amortized over their estimated useful lives. Intangible assets with indefinite useful lives are not amortized and are tested for impairment annually on July 1st of each year, or more frequently if events or changes in circumstances indicate that such assets might be impaired. The amortization methods and estimated useful lives of intangible assets, which are reviewed annually, are as follows: Customer list, contracts and relationships Straight-line – 3 years Computer software Straight-line – 5 years Non-compete agreements Term of the agreements Brand name Indefinite life (n) Goodwill Goodwill represents the residual amount that results when the purchase price of an acquired business exceeds the sum of the amounts allocated to the assets acquired, less liabilities assumed, based on their fair values. Goodwill is allocated as of the date of the business combination to the Company’s reporting units that are expected to benefit from the business combination. Goodwill is initially recognized as an asset at cost and is subsequently measured at cost less any accumulated impairment losses. Goodwill is not amortized and is tested for impairment annually on July 1st of each year, or more frequently if events or changes in circumstances indicate it may be impaired. The impairment test is carried out in two steps. In the first step, the carrying amount of the reporting unit is compared to its fair value. When the fair value of a reporting unit exceeds its carrying amount, goodwill of the reporting unit is considered not to be impaired and the second step of the impairment test is unnecessary. The second step is carried out when the carrying amount of a reporting unit exceeds its fair value, in which case the implied fair value of the reporting unit’s goodwill is compared with its carrying amount to measure the amount of the impairment loss, if any. The implied fair value of goodwill is determined in the same manner as the value of goodwill is determined in a business combination described in the preceding paragraph, using the fair value of the reporting unit as if it were the purchase price. When the carrying amount of the reporting unit’s goodwill exceeds the implied fair value of the goodwill, an impairment loss is recognized in an amount equal to the excess. Page 10 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE TWELVE AND FIFTEEN MONTHS ENDED SEPTEMBER 30, 2, 2010 (in thousands, except share and per share amounts) Note 1 – Significant Accounting Policies (continued) (o) Accounting for the Impairment of Long-Lived Assets Long-lived assets and identifiable intangibles subject to amortization are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. Recoverability of assets to be held and used is assessed by a comparison of the carrying amount of a group of assets to the sum of future undiscounted cash flows expected to be generated from the use and eventual disposition of the group of assets. If such assets are considered to be impaired, the impairment to be recognized is measured by the amount by which the carrying amount of the group of assets exceeds the fair value of the group of assets. Any assets to be disposed of by sale are reported at the lower of carrying amount or fair value less costs to sell. Such assets are not depreciated while they are classified as held-for-sale. (p) Deferred Revenue The Company has entered into a long-term services contract for which the Company received advance payments. These advance payments are recorded as deferred revenue and recognized as revenue over the life of the contract. (q) Deferred Lease Inducements The Company has received various inducements to lease space for its branches. The inducements are amortized over the remaining terms of the respective leases and recorded as a reduction to rent expense. (r) Leases Leases are classified as capital or operating depending upon the terms and conditions of the contracts. Obligations under capital leases are recorded as an asset with a corresponding liability. Asset values recorded under capital leases are depreciated on a straight-line basis over the estimated useful life. Obligations under capital leases are reduced by lease payments net of imputed interest. Computer and phone operating lease expenses are recorded in selling, general, and administrative expenses. Branch leases are recorded in rent. (s) Fair Value of Financial Instruments The Company’s financial instruments consist of cash, other receivables, consumer loans receivables less any allowance for loan losses, accounts payable and accrued liabilities, all of which are short-term in nature and their fair value approximates their carrying value. The fair value of obligations under capital leases carrying amounts are determined by estimating future cash flows on a borrowing-by-borrowing basis, and discounting these future cash flows using a rate which takes into account the Company’s spread for credit risk at year-end for similar terms and types of debt arrangements. Page 11 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE TWELVE AND FIFTEEN MONTHS ENDED SEPTEMBER 30, 2, 2010 (in thousands, except share and per share amounts) Note 2 – Changes in Accounting Policies and Practices There have been no changes in accounting policies and practices under Canadian GAAP that have impacted these annual consolidated financial statements. Recent Accounting Pronouncements Not Yet Adopted International Financial Reporting Standards (IFRS) The Accounting Standards Board of the Canadian Institute of Chartered Accountants previously announced its decision to require all publicly accountable enterprises to report under International Financial Reporting Standards (“IFRS”) for years beginning on or after January 1, 2011. However, National Instrument 52-107 allows Securities and Exchange Commission (“SEC”) registrants, such as the Company, to file financial statements with Canadian securities regulators that are prepared in accordance with U.S. GAAP. The Company has decided to adopt U.S. GAAP instead of IFRS as its primary basis of financial reporting commencing in fiscal 2012. The decision to adopt U.S. GAAP was made to enhance communication with shareholders and improve the comparability of financial information reported with its U.S. based competitors and peer group. Note 3 – Business Acquisitions On October 16, 2010, the Company acquired all the business assets of Dash for Cash representing one branch in Manitoba for total cash consideration of $25 all of which was allocated to Goodwill. Dash for Cash operated in the short-term advances industry. On April 26, 2010, the Company acquired all the business assets of 101019134 Saskatchewan Ltd. (EZ Cash), representing 14 branches in Saskatchewan, for total cash consideration of $4,476. EZ Cash operated in the short-term advances industry. On September 1, 2009, the Company acquired all the business assets of Affordable Payday Loans (APL) representing eight branches in Ontario and two branches in Alberta for total cash consideration of $800. Affordable Payday Loans operated in the short-term advances industry. The combined purchase price allocation for the fifteen months ended September 30, 2010, is detailed in the following table below. Net assets acquired at assigned values Property and equipment $
